Citation Nr: 0732274	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO. 06-19 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to recognition as the veteran's surviving 
spouse for Department of Veterans Affairs benefit purposes.

2. Entitlement to recognition of N.J.T. and S.D.T. as the 
veteran's surviving children for Department of Veterans 
Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from January 1970 until February 1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

While the appellant seeks accrued and Dependency and 
Indemnity Compensation benefits (DIC) on behalf of herself 
and her children, a review of the record indicated that the 
primary issue concerned the appellant and her children's 
entitlement to benefits. As such, the Board has 
recharacterized the issues for consideration to more 
accurately reflect the provisions of law under which the 
appeal must be considered. See 38 C.F.R. § 3.317(b)(1) 
through (13) (2006); see 38 C.F.R. § 19.35 (Providing that 
the RO's certification of an appeal is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue).


FINDINGS OF FACT

1. The veteran and the appellant were married in Mississippi 
in August 2005.

2. The veteran died in September 2005.

3. The evidence indicates that the veteran did not hold 
himself out to be married or in a common-law marriage with 
the appellant prior to his death.

4. The evidence does not demonstrate the veteran acknowledged 
N.J.T. and S.D.T. as his children, nor has he been identified 
by a judicial decree or other public records to be the father 
of N.J.T. and S.D.T. 


CONCLUSIONS OF LAW

1. The appellant is not entitled to recognition as the 
surviving spouse of the veteran for VA purposes. 38 U.S.C.A. 
§§ 101(3)(31), 103, 5107(West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.205, 3.206 (2007).

2. N.J.T. and S.D.T. are not entitled to recognition as the 
surviving children for VA purposes. 38 U.S.C.A. §§ 101(4), 
1313, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.57, 3.201, 3.356 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. However, the provisions of the Veterans Claims 
Assistance Act have no effect on an appeal such as the 
present one where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

The Merits of the Claim

The veteran died in September 2005 of service-connected 
disabilities. The appellant claims entitlement to Dependency 
and Indemnity Compensation benefits (DIC) and accrued 
benefits as his surviving spouse. Additionally, the appellant 
seeks DIC benefits on behalf of N.T. and S.T., who the 
appellant contends are minor children of the veteran.

Survivor benefits may be awarded to a veteran's surviving 
spouse, children and parents when the veteran dies as a 
result of service-connected or compensable disability. See 
38 U.S.C.A. § 1310. A threshold issue for determining whether 
a person is entitled to any benefits as a result of the death 
of a veteran is whether the claimant has a legal entitlement 
to the benefits.

VA laws and regulations provide that VA death benefits may be 
paid to a surviving spouse who was married to the veteran: 
(1) one year or more prior to the veteran's death, or (2) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage. 38 C.F.R. § 3.54 
(2007). The term "surviving spouse" is defined as a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried. 
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50. The term "child born 
of the marriage" is defined as a birth on or after the date 
of the marriage on which the surviving spouse's entitlement 
is predicated. The term child born before the marriage means 
a birth prior to the date of such marriage. 38 C.F.R. 
§ 3.54(d).

In determining whether a person is or was the spouse of a 
veteran, the validity of the marriage for VA purposes is 
determined according to the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). In 
Mississippi, a common-law marriage is not recognized as 
valid. See Dean v. Kavanaugh, 902 So.2d 528, (2006); Miss. 
Code Ann. §§ 93-1-15(2004).

However, where a claimant entered into a "marriage" with a 
veteran which, but for the impediment, would have been valid, 
VA may deem the purported marriage as valid provided that (1) 
the  marriage occurred one year or more before the veteran's 
death; or existed for any period of time if a child was born 
of the purported marriage; (2) the claimant was unaware of 
the legal impediment at the time of the marriage; (3) the 
claimant cohabitated with the veteran continuously from the 
date of the marriage until the veteran's death; and (4) no 
claim has been filed by a legal surviving spouse who has been 
found entitled to gratuitous death benefits. 38 U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.52. VA General Counsel held that for 
purposes of 38 U.S.C.A. § 103(a), the requirement of a 
marriage ceremony by a jurisdiction which does not recognize 
common-law marriage constitutes a legal impediment to that 
marriage. See VAOPGCPREC 58-91 (June 17, 1991). A claimant's 
signed statement that he or she had no knowledge of an 
impediment to the marriage to the veteran will be accepted, 
in the absence of information to the contrary, as proof of 
that fact. 38 C.F.R. § 3.205(c).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse. 38 C.F.R. § 3.53(a). Temporary separations 
which ordinarily occur, including those caused for the time 
being through fault of either party, will not break the 
continuity of the cohabitation. Id.

As an initial matter, the veteran has been married twice 
prior to his marriage to the appellant; in August 1972 and in 
February 1979. While there is a valid divorce decree for the 
first marriage to R.H. dated in December 1973, there is no 
divorce degree for the second marriage. However, the veteran 
indicated in a December 1983 application for benefits that he 
had been married and divorced twice before. Furthermore, the 
appellant submitted a copy of the certificate of marriage 
which meets the criteria of 38 C.F.R. § 3.205. As such, under 
38 C.F.R. § 3.205(b) the marriage will be accepted as a valid 
marriage as there is no conflicting evidence and no evidence 
of protest by any other interested party. See 38 C.F.R. § 
3.204(a)(1).

The record reflects the appellant married the veteran in 
August 2005, approximately one month prior to the date of his 
death. As such, the appellant was not married to the veteran 
for a period of one year or more prior to the date of his 
death. Furthermore, as will be discussed more thoroughly 
below, it has not been established that there was a child 
born of this marriage. Therefore, pursuant to 38 C.F.R. 
§ 3.54, the appellant cannot be considered the surviving 
spouse for the purpose of obtaining VA death benefits.

During the June 2007 Board hearing, however, the appellant 
asserted that she had been with the veteran for 16 years 
prior to his death. She further testified that she considered 
herself to be married. As noted above, Mississippi does not 
recognize common law marriage. However under VAOPGCPREC 58-
91, the appellant could still be deemed to have been in a 
valid marriage for VA purposes provided that she otherwise 
met the requirements of 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§ 3.52. 

Under VA laws and regulations concerning marriage, a common-
law marriage can be proven by affidavits or certified 
statements of one or both of the parties to the marriage, if 
living, setting forth all of the facts and circumstances 
concerning the alleged marriage, such as the agreement 
between the parties at the beginning of their cohabitation, 
the period of cohabitation, places and dates of residences, 
and whether children were born as the result of the 
relationship. This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived. 38 C.F.R. § 3.205(a)(6).

In the present case, while the appellant has asserted she was 
with the veteran for 16 years, she has not met the 
requirements of 38 U.S.C.A. § 103(a) or 38 C.F.R. § 3.52. 
While a claimant's signed statement that she had no knowledge 
of an impediment to the marriage to the veteran will be 
accepted, 38 C.F.R. § 3.205(c), the Board notes that the 
appellant has not submitted such a statement and has never 
asserted that she was unaware of the "impediment" to marrying 
the veteran in this case. Even assuming the appellant was 
unaware of the legal impediment of Mississippi not 
recognizing common law marriages, the appellant cannot be 
deemed to be a surviving spouse. 

Although the appellant has testified she was with the veteran 
for 16 years, she has not provided a statement delineating 
the facts and circumstances of the alleged marriage. More 
significantly, medical records do not support a finding that 
the veteran held himself out to be the husband of the 
appellant. In fact, VA medical records dated in 2005 reflect 
the veteran referred to the appellant as his girlfriend. For 
example, a June 2005 VA outpatient treatment record indicated 
the veteran reported his care came from his girlfriend. 

Additionally, there is no evidence to support a finding that 
the appellant and veteran cohabitated for a period of 16 
years. While an August 2005 record indicated they veteran and 
girlfriend lived together, an addendum to that record 
clarified the veteran was considering marriage and was not 
cohabitating with the appellant at that time. The August 2005 
VA record concerned the veteran's eligibility for home 
hospice care. The nurse explained that home hospice required 
a 24 hour caretaker and noted the veteran had been living by 
himself. The veteran explained he was thinking about marrying 
his girlfriend, the appellant. He indicated that while he was 
not presently living with the appellant, she planned to move 
in with him and serve as his primary caretaker. The veteran 
also explained the appellant was willing to quit her job to 
serve as a caretaker. Because these records were generated 
with a view towards ascertaining the appellant's then-state 
of physical fitness and eligibility for home treatment, they 
are akin to statements of diagnosis and treatment and are of 
increased probative value. Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care). 

In short, the only evidence supporting a finding of a common-
law marriage is the appellant's own statement. However, the 
appellant has failed to support her assertion with certified 
statements reflecting the appellant and the veteran lived 
together, that they held themselves out as married or were 
generally accepted as married. Most significantly, credible 
evidence reflects the veteran did not live with the appellant 
as recently as June 2005 nor did he hold himself out as 
married. As such, the appellant's relationship with the 
veteran prior to his death may not be a "deemed valid 
marriage" under 38 C.F.R. § 3.52 or any other law or 
regulation. Accordingly, the requirements for recognition of 
the appellant as the veteran's surviving spouse have not been 
met and the claim is denied.

Where, as here, the law and not the evidence is dispositive, 
a claim should be denied, or the appeal to the Board 
terminated, because of the absence of legal merit or the lack 
of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 
426 (1994). The Board is bound by the law and is without 
authority to grant benefits on an equitable basis. See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). It has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress." 
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).

Eligibility of Children

The appellant also seeks survivor benefits for N.J.T. and 
S.D.T., whom she alleges are the children of the veteran. A 
surviving child is entitled to DIC where there is no 
surviving spouse. 38 U.S.C.A. § 1313(b). As noted above, a 
threshold issue for determining whether a person is entitled 
to any benefits as a result of the death of a veteran is 
whether the claimant has a legal entitlement to the benefits.

Survivor benefits may be paid to the child of a veteran under 
certain circumstances, including the age of the child, the 
ability to care for oneself, and participation in an 
educational or training program. For purposes of determining 
eligibility as a claimant under Title 38 of the United States 
Code, a child must be unmarried and must either be under the 
age of 18, have become permanently incapable of self-support 
before the age of 18, or be between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution. See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57(a)(1), 3.356.

Under the applicable criteria, age or relationship is 
established by one of the following types of evidence: a copy 
or abstract of the public record of birth; a copy of a church 
record of baptism; an affidavit or certified statement of the 
physician or midwife in attendance at birth; a copy of a 
Bible or other family record certified to by a notary public 
or other officer with authority to administer oaths, who 
should state in what year the Bible or other book in which 
the record appears was printed, whether the record bears any 
erasures or other marks of alteration, and whether from the 
appearance of the writing he believes the entries to have 
been made at the time purported; affidavits or certified 
statements of 2 or more persons, preferably disinterested, 
who will state their ages, showing the name, date, and place 
of birth of the person whose age or relationship is being 
established, and that to their knowledge such person is the 
child of such parents (naming the parents) and stating the 
source of their knowledge; and other evidence which is 
adequate to establish the facts in issue, including census 
records, original baptismal records, hospital records, 
insurance policies, and school, employment, immigration, or 
naturalization records. 38 C.F.R. § 3.209.

Concerning an illegitimate child, proof of relationship to 
the father can be established by evidence such as: (1) an 
acknowledgment in writing signed by him; or (2) evidence that 
he has been identified as the child's father by a judicial 
decree ordering him to contribute to the child's support or 
for other purposes; or (3) any other secondary evidence which 
reasonably supports a finding of relationship, as determined 
by an official authorized to approve such findings, such as 
(i) a copy of the public record of birth or church record of 
baptism, showing that the veteran was the informant and was 
named as a parent of the child; or (ii) statements of persons 
who know that the veteran accepted the child as his; or (iii) 
information obtained from service department or public 
records, such as school or welfare agencies, which shows that 
with his knowledge the veteran was named as the father of the 
child. 38 C.F.R. § 3.210.

Concerning S.D.T., the certified birth certificate does not 
reflect the veteran as the father. More significantly, the 
appellant testified at the June 2007 Board hearing that she 
had only one biological child by the veteran, N.T. She 
further testified that the veteran did not formally sign any 
paperwork concerning the adoption of S.D.T. She testified 
that everything was by word of mouth and indicated that the 
veteran considered N.T. and S.T. to be his children. 

Concerning N.J.T., there are two certified birth certificates 
of record. The initial birth certificate submitted with the 
appellant's claim in September 2005 reflected N.J.T. was born 
in December 1990 and listed no father. Subsequently, an 
August 2006 amended birth certificate for N.J.R. (a/k/a 
N.J.T.) was submitted by the appellant in support of her 
claim. This amended birth certificate, however, listed the 
incorrect date of birth of the veteran. Furthermore, the 
application for amendment reflected the "veteran" certified 
himself as the father of the child and signed the application 
for amendment in July 2006, approximately 11 months after his 
death. During the June 2007 Board hearing, the appellant 
testified that the veteran did not sign the birth 
certificate. Given the above discrepancies, the August 2006 
amended birth certificate, even though certified by the 
state, cannot be accepted as valid as it raises a question of 
fraud or misrepresentation. See 38 C.F.R. § 3.204(a)(2); 
3.901.

The record does not otherwise contain any indication the 
veteran was the father of N.J.T. or S.D.T. For example, the 
veteran did not seek additional VA benefits for the care of 
either child while he was living. Nor did he mention the 
existence of the children to medical providers. Nor are there 
any certified statements by disinterested third parties 
attesting that the veteran held himself out to be the father. 
In sum, the only evidence supporting recognition of N.J.T. or 
S.D.T. as the veteran's children is the appellant's 
statement. However, the appellant's statement alone, is 
insufficient to prove parentage and does not meet the 
criteria of 38 C.F.R. § 3.210. Accordingly, recognition of 
N.J.T. or S.D.T. as children of the veteran for VA purposes 
must be denied.

The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it. See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER


Recognition of the appellant as the veteran's surviving 
spouse for VA purposes is denied.

Recognition of N.J.T. and S.D.T. as the veteran's surviving 
children for VA purposes is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


